DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to communication filed on 7/27/2022.
Claims 1-10, 12-13, 16-17, 20-24, 27 are subject to examination. Claims 11, 14-15, 18-19, 25-26, 28 were cancelled.
This amendment and applicant’s arguments have been considered and entered by the Examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-5, 7-9, 13, 16, 20, 22-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Desineni et al. U.S. Patent Publication # 2008/0232768 (hereinafter Desineni) in view of Zhu et al. U.S. Patent Publication # 2009/0097477 (hereinafter Zhu)
With respect to claim 1, Desineni teaches a method performed by a network node for handling a communication session in a communication network using a session description protocol, SDP, for communication sessions (Paragraph 31), wherein the network node is configured to connect entities of two established communication sessions with each other (i.e. D1 sends an offer to D2) (Paragraph 39-40), the method comprising: 
- sending, on one or both established communication sessions, a request (i.e. offer) with an indication, wherein the indication indicates a request of one or more mappings of a payload type number (i.e. 100 specifies payload type of the audio communication) to a codec associated to the communication session (I.e. offer also specifies that a-rtpmap:100 evrcb09/8000 which provides a mapping of information and identifies an audio CODEC to be used)(Paragraph 39-42) 
- receiving, over at least one established communication session, a response (i.e. sends an answer), wherein the response comprises one or more response indications, wherein a response indication indicates one or more mappings of a payload type number to a codec associated to the communication session (i.e. answer specifies that m-audio 8000 RTP/AVP 100 specifies the payload type of the audio communication and the answer also specifies a-rtpmap:100 evrcb0/8000, which provides a mapping of information and identifies an audio CODEC To be used)(Paragraph 41-42; and 
- sending, to at least one of the entities, a request indication indicating a mapping of a payload type number to a codec suggested to use in an offer message (i.e. offer message) generated by the at least one entity (i.e. mapping of information and identifies an audio CODEC) (Paragraph 39-42), wherein the mapping is selected by selecting a suggested payload type number for codec (i.e. mapping received in the answer which specifies a=rtpmap:100 evrcb0/8000 which provides mapping of information and identifies an audio coded with payload type of 100)(Paragraph 39-42)
Desineni does not explicitly state based on knowledge of used payload type numbers mapped to different codec.
Zhu teaches mapping of a payload type number to codec wherein mapping is selected by selecting a suggest payload type number for a codec based on knowledge of used payload type numbers mapped to different codec (i.e. using multiple codec types for suggested payload type, payload type 0 for 202.1.1.9:8000 and payload type 18 for 202.1.1.8:1000 wherein different codec types the corresponding peer addresses are different as well as for different payload type of different codecs and addresses) (Paragraph 165, 184, 199).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Zhu’s teaching in Desineni’s teaching to come up with having selecting suggested payload type number based on knowledge of used payload type numbers to different codecs.  The motivation for doing so would to avoid assigning or allocating duplicate or same payload type number for particular/different codecs as well as specifying different codec types for corresponding network addresses.
With respect to claim 3, Desineni and Zhu teaches the method according to claim 1, but Desineni further teaches wherein the request and the request indication are sent over a real time communication data channel (I.e. RTP/AVP 100)(Paragraph 39-40)
With respect to claim 4, Desineni and Zhu teaches the method according to claim 1, but Desineni further teaches wherein the indication is added in a header or a payload of the request (i.e. payload type of offer message with specifying m-video 6000 RT/AVP 98)(Paragraph 39-40)
With respect to claim 5, Desineni and Zhu teaches the method according to claim 1, but Desineni further teaches further comprising receiving an offer message with a requested mapping of payload type number to codec (i.e. offer message specifying payload type 100 to audio codec to be used)(Paragraph 39-42); and performing an SDP exchange with the requested mapping of payload type number (i.e. payload 100) to codec to use on both communication sessions (i.e. audio codec in Paragraph 39 and video codec in Paragraph 40)
	With respect to claim 7, Desineni teaches a method performed by an entity
 -receiving a request or a response with an indication (i.e. sending an offer which specifies m-audio 7000 RTP/AVP100) (Paragraph 39), wherein the indication indicates a request of one or more mappings of a payload type number to a codec associated to the established session (i.e. sending an offer which specifies m-audio 7000 RTP/AVP100 which means D1 wants D2 to send audio information having RTP of 100 to port 7000 of device D1, the offer also specifies a=rtpmap:100 evrcb0/8000 which provides mapping of information and identifies audio codec used) (Paragraph 39-42); 
-adding a response indication to a response or the received response (i.e. D2 sends an answer back) (Paragraph 41), wherein the response indication indicates related one or more mappings of a payload type number to a codec of the established session (i.e. answer specifies m-audio 8000 RTP/AVP 100, and answer also specifies a=rtpmap:100 evrcb0/8000 which provides mapping of information and identifies codec to be used and rtpmap maps the payload type 100)(Paragraph 41-42); and
 sending, towards the network node, the response with the response indication (i.e. the answer/response is from D2 to D1)(Paragraph 42)
receiving, from the network node, a request indication indicating a mapping of a payload type number to a codec suggested to use in an offer message (i.e. offer message) generated by the entity (i.e. mapping of information and identifies an audio CODEC) (Paragraph 39-42), wherein the mapping is selected by selecting a suggested payload type number for codec (i.e. mapping received in the answer which specifies a=rtpmap:100 evrcb0/8000 which provides mapping of information and identifies an audio coded with payload type of 100)(Paragraph 39-42)
Desineni does not explicitly state based on knowledge of used payload type numbers mapped to different codec.
Zhu teaches mapping of a payload type number to codec wherein mapping is selected by selecting a suggest payload type number for a codec based on knowledge of used payload type numbers mapped to different codec (i.e. using multiple codec types for suggested payload type, payload type 0 for 202.1.1.9:8000 and payload type 18 for 202.1.1.8:1000 wherein different codec types the corresponding peer addresses are different as well as for different payload type of different codecs and addresses) (Paragraph 165, 184, 199).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Zhu’s teaching in Desineni’s teaching to come up with having selecting suggested payload type number based on knowledge of used payload type numbers to different codecs.  The motivation for doing so would to avoid assigning or allocating duplicate or same payload type number for particular/different codecs as well as specifying different codec types for corresponding network addresses.
	With respect to claim 8, Desineni and Zhu teaches the method according to claim 7, but Desineni further teaches further comprising  checking the request whether the entity is a destination of the request (i.e. D2 is the entity wherein the initial offer is sent to D2 which is the destination of the request) and in that case add the response indication to the response (i.e. D2 sends an answer to D1 offer) (Paragraph 39-42).
	With respect to claim 9, Desineni and Zhu  teaches the method according to claim 7, but Desineni further teaches further comprising selecting a requested mapping of payload type number to codec taking the request indication into account (i.e. D2 sends an answer which is acknowledgement of the offer this functionally equivalent to selecting a requested mapping of payload type number to codec provided in the offer message) (Paragraph 41-42); and transmitting to the network node an offer message with the requested mapping of payload type number to codec (i.e. D1 sending an offer message to D2 with offer message specifying payload 100 which rtpmap maps from m=audio 7000 RT/AVP 100 to evrcb0/8000)(Paragraph 39-40)
	With respect to claim 13, Desineni and Zhu teaches the method according to claim 7, but Desineni further teaches wherein the response indication is added in a header or a payload of the response or the received response (i.e. payload of the answer, answer message back to D1) (Paragraph 41-42)
With respect to claim 16, Desineni teaches a computer program product comprising instructions which when executed on a processor causes the processor to carry out a method performed by  a network node for handling a communication session in a communication network using a session description protocol, SDP, for communication sessions (Paragraph 31), wherein the network node is configured to connect entities of two established communication sessions with each other (i.e. D1 sends an offer to D2) (Paragraph 39-40), the network node is configured to: 
- send, on one or both established communication sessions, a request (i.e. offer) with an indication, wherein the indication indicates a request of one or more mappings of a payload type number (i.e. 100 specifies payload type of the audio communication) to a codec associated to the communication session (I.e. offer also specifies that a-rtpmap:100 evrcb09/8000 which provides a mapping of information and identifies an audio CODEC to be used)(Paragraph 39-42) 
- receive, over at least one established communication session, a response (i.e. sends an answer), wherein the response comprises one or more response indications, wherein a response indication indicates one or more mappings of a payload type number to a codec associated to the communication session (i.e. answer specifies that m-audio 8000 RTP/AVP 100 specifies the payload type of the audio communication and the answer also specifies a-rtpmap:100 evrcb0/8000, which provides a mapping of information and identifies an audio CODEC To be used)(Paragraph 41-42; and 
- send, to at least one of the entities, a request indication indicating a mapping of a payload type number to a codec suggested to use in an offer message (i.e. offer message) generated by the at least one entity (i.e. mapping of information and identifies an audio CODEC) (Paragraph 39-42), wherein the mapping is selected by selecting a suggested payload type number for codec (i.e. mapping received in the answer which specifies a=rtpmap:100 evrcb0/8000 which provides mapping of information and identifies an audio coded with payload type of 100)(Paragraph 39-42)
Desineni does not explicitly state based on knowledge of used payload type numbers mapped to different codec.
Zhu teaches mapping of a payload type number to codec wherein mapping is selected by selecting a suggest payload type number for a codec based on knowledge of used payload type numbers mapped to different codec (i.e. using multiple codec types for suggested payload type, payload type 0 for 202.1.1.9:8000 and payload type 18 for 202.1.1.8:1000 wherein different codec types the corresponding peer addresses are different as well as for different payload type of different codecs and addresses) (Paragraph 165, 184, 199).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Zhu’s teaching in Desineni’s teaching to come up with having selecting suggested payload type number based on knowledge of used payload type numbers to different codecs.  The motivation for doing so would to avoid assigning or allocating duplicate or same payload type number for particular/different codecs as well as specifying different codec types for corresponding network addresses.
With respect to claim 20, respectively, they recite similar limitation as claim 5, respectively, therefore rejected under same basis.
With respect to claim 22, Desineni teaches a computer program product comprising instructions which when executed on a processor causes the processor to carry out a method as performed by an entity
 -receive a request or a response with an indication (i.e. sending an offer which specifies m-audio 7000 RTP/AVP100) (Paragraph 39), wherein the indication indicates a request of one or more mappings of a payload type number to a codec associated to the established session (i.e. sending an offer which specifies m-audio 7000 RTP/AVP100 which means D1 wants D2 to send audio information having RTP of 100 to port 7000 of device D1, the offer also specifies a=rtpmap:100 evrcb0/8000 which provides mapping of information and identifies audio codec used) (Paragraph 39-42); 
-add a response indication to a response or the received response (i.e. D2 sends an answer back) (Paragraph 41), wherein the response indication indicates related one or more mappings of a payload type number to a codec of the established session (i.e. answer specifies m-audio 8000 RTP/AVP 100, and answer also specifies a=rtpmap:100 evrcb0/8000 which provides mapping of information and identifies codec to be used and rtpmap maps the payload type 100)(Paragraph 41-42); and
 send, towards the network node, the response with the response indication (i.e. the answer/response is from D2 to D1)(Paragraph 42)
receiving, from the network node, a request indication indicating a mapping of a payload type number to a codec suggested to use in an offer message (i.e. offer message) generated by the entity (i.e. mapping of information and identifies an audio CODEC) (Paragraph 39-42), wherein the mapping is selected by selecting a suggested payload type number for codec (i.e. mapping received in the answer which specifies a=rtpmap:100 evrcb0/8000 which provides mapping of information and identifies an audio coded with payload type of 100)(Paragraph 39-42)
Desineni does not explicitly state based on knowledge of used payload type numbers mapped to different codec.
Zhu teaches mapping of a payload type number to codec wherein mapping is selected by selecting a suggest payload type number for a codec based on knowledge of used payload type numbers mapped to different codec (i.e. using multiple codec types for suggested payload type, payload type 0 for 202.1.1.9:8000 and payload type 18 for 202.1.1.8:1000 wherein different codec types the corresponding peer addresses are different as well as for different payload type of different codecs and addresses) (Paragraph 165, 184, 199).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Zhu’s teaching in Desineni’s teaching to come up with having selecting suggested payload type number based on knowledge of used payload type numbers to different codecs.  The motivation for doing so would to avoid assigning or allocating duplicate or same payload type number for particular/different codecs as well as specifying different codec types for corresponding network addresses.
With respect to claims 23-24, respectively, they recite similar limitations as claims 8, 9 respectively, therefore rejected under same basis.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 6, 10, 12, 17, 21, 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Desineni et al. U.S. Patent Publication # 2008/0232768 (hereinafter Desineni) in view of Sharma et al. U.S. Patent Publication # 2017/0054764 (hereinafter Sharma)
With respect to claim 2, Desineni  teaches the method according to claim 1, wherein Desineni teaches the response is a confirmation message (i.e. response/answer message) (Paragraph 39-42) but fails to further teaches wherein the request is an options request, the request indication is sent in an invite message.
Sharma teaches wherein the request is an options request (i.e. SIP options message) (Paragraph 114), the request indication is sent in an invite message (i.e. SIP invite message) (Paragraph 114-115), and the response is a confirmation message (i.e. OK response message includes a SDP answer message)(Paragraph 115). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Sharma’s teaching in Desineni’s teaching to come up with having request being options request, request indication sent in an invite message and the response is a confirmation message.  The motivation for doing so would be to send combined SDP message containing information on all streams of the session in a SIP Invite (Paragraph 114).
With respect to claim 6, Desineni and Sharma teaches the method according to claim 1, but Desineni fails to teach further teaches further comprising  transmitting an invite message to the other entity of the entities, wherein the invite message comprises a second indication, wherein the second indication indicates that the other entity must use the requested mapping.
Sharma teaches transmitting an invite message to the other entity of the entities (i.e. sending combined SDP message/ SIP invite message to Peer B)(Paragraph 114-116), wherein the invite message comprises a second indication (i.e. both real-time and non-real time streams of the session and also shows SBC-2 sends a SIP invite message to Peer B which includes SDP offer message), wherein the second indication indicates that the other entity must use the requested mapping (i.e. SBC-2 SIP invite to Peer B)(Paragraph 116, 124-125) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Sharma’s teaching in Desineni’s teaching to come up with transmitting invite message to other entity of the entities, wherein the invite message comprises second indication that other entity must use the requested mapping.  The motivation for doing so would be to make it easier to correlate two legs of the session and the corresponding streams of the session (Paragraph 126)
With respect to claim 10, Desineni teaches the method according to claim 7, wherein Desineni teaches the response is a confirmation message (i.e. answer message which is an acknowledgment) (Paragraph 41-42) but does not explicitly teach further teaches wherein the received request is an options request, the request indication is received in an invite message.
Sharma teaches wherein the received request is an options request (i.e. SIP options message) (Paragraph 114), the request indication is received in an invite message (i.e. SIP invite message) (Paragraph 114-115), and the response is a confirmation message (i.e. OK response message includes a SDP answer message)(Paragraph 115). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Sharma’s teaching in Desineni’s teaching to come up with having request being options request, request indication sent in an invite message and the response is a confirmation message.  The motivation for doing so would be to send combined SDP message containing information on all streams of the session in a SIP Invite (Paragraph 114).
	With respect to claim 12, Desineni teaches the method according to claim 7, but fails to further teaches further comprising: receiving an invite message from the network node, wherein the invite message comprises a second indication, wherein the second indication indicates that the entity must use a requested mapping indicated in the invite message.
Sharma teaches receiving an invite message from the network node (i.e. Peer B receiving combined SDP message/ SIP invite message)(Paragraph 114-116), wherein the invite message comprises a second indication (i.e.  Peer B receiving both real-time and non-real time streams of the session and also shows SBC-2 sends a SIP invite message to Peer B which includes SDP offer message), wherein the second indication indicates that the entity must use a requested mapping indicated in the invite message (i.e. SBC-2 SIP invite to Peer B)(Paragraph 116, 124-125) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Sharma’s teaching in Desineni’s teaching to come up with receiving invite message from the network node, wherein the invite message comprises second indication that entity must use the requested mapping.  The motivation for doing so would be to make it easier to correlate two legs of the session and the corresponding streams of the session (Paragraph 126)
With respect to claims 17, 21, 27 respectively, they recite similar limitations as claims 2, 6, 10 respectively, therefore rejected under same basis.
Response to Arguments
Applicant’s arguments with respect to amended claims have been considered but are moot in view of new grounds of rejection.
With respect applicant’s argument of “Desineni does not teach sending, to at least one of the entities, a request indication indicating a mapping of a payload type number to a codec suggested to use in an offer message  generated by the at least one entity, wherein the mapping is selected by selecting a suggested payload type number for codec based on knowledge of used payload type numbers mapped to different codec”, Examiner would like to point out that the amended claim limitation states “suggested payload type number for a codec based on a knowledge of used payload type numbers mapped to different codec”, but it does not specify that based on the knowledge of used payload type numbers mapped to different codec NOT to use for particular codec.  Under Broadest reasonable interpretation, one of ordinary skill in the art can interpret to state the based on the knowledge of used payload type number mapped to different codec, they can be used/mapped.  The amended claim limitation leaves the definition as open ended.  
Furthermore, Desineni teaches sending, to at least one of the entities, a request indication indicating a mapping of a payload type number to a codec suggested to use in an offer message (i.e. offer message) generated by the at least one entity (i.e. mapping of information and identifies an audio CODEC) (Paragraph 39-42), wherein the mapping is selected by selecting a suggested payload type number for codec (i.e. mapping received in the answer which specifies a=rtpmap:100 evrcb0/8000 which provides mapping of information and identifies an audio coded with payload type of 100)(Paragraph 39-42)
Desineni does not explicitly state based on knowledge of used payload type numbers mapped to different codec.
Zhu teaches mapping of a payload type number to codec wherein mapping is selected by selecting a suggest payload type number for a codec based on knowledge of used payload type numbers mapped to different codec (i.e. using multiple codec types for suggested payload type, payload type 0 for 202.1.1.9:8000 and payload type 18 for 202.1.1.8:1000 wherein different codec types the corresponding peer addresses are different as well as for different payload type of different codecs and addresses) (Paragraph 165, 184, 199).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Zhu’s teaching in Desineni’s teaching to come up with having selecting suggested payload type number based on knowledge of used payload type numbers to different codecs.  The motivation for doing so would to avoid assigning or allocating duplicate or same payload type number for particular/different codecs as well as specifying different codec types for corresponding network addresses.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
A). Arora et al. U.S. Patent # 9,264,288 which teaches using dynamic codec identification between two endpoints and provides particular payload identification number for first endpoint in the request and second endpoint responds with one or more characteristics and maps the characteristics to the profile.
B).  Hori et al. U.S. Patent Publication # 2014/0342739 which in Paragraphs 59, 61, 63 teaches about payload format of Codec in which the header portion explicitly includes the field for implementing the configuration that allows the payload receiving side to identify whether the data portion includes data in the codec A.
C). Hori et al. U.S. Patent Publication # 2013/0230057

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHAIRYA A PATEL whose telephone number is (571)272-5809. The examiner can normally be reached M-F 7:30am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal B Divecha can be reached on 571-272-5863. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DHAIRYA A. PATEL
Primary Examiner
Art Unit 2453



/DHAIRYA A PATEL/Primary Examiner, Art Unit 2453